DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
	Applicant’s election without traverse of Group I, corresponding to a product, and compound T12, in the response filed on November 7, 2022, are acknowledged.
	The elected species is free of the prior art and non-obvious.  As such, the examiner has expanded his search to a single additional species shown below.  Those compounds that do not read on the compound of the expanded search are preliminarily objected to.
	The search has been expanded to a single additional species set forth below.

    PNG
    media_image1.png
    142
    231
    media_image1.png
    Greyscale

Status of the Claims
	Claims 1-38, 48, 50, 51, and 78 are pending.  Claims 58 and 78 are withdrawn.  Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 read on the expanded search.  Claims 3, 6-8, 11, 13-38, and 48 are preliminarily object to.  Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are examined.

	The examiner notes that he did not apply references with duplicative teachings.  Each of the prior art documents cited in the Double Patenting rejections qualify as prior art.  In particular, the rejection below is based on teaching a claimed compound that is also claimed and taught in the prior art cited in the Double Patenting rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bender et al., (WO2014/040056).
Bender teaches compounds comprising a core structure similar to that claimed shown below.  

    PNG
    media_image2.png
    291
    402
    media_image2.png
    Greyscale

The above compounds are anti-inflammatory and/or antioxidants for use in pharmaceutical compositions. See p2, lines 17-18.  The compounds include an excipient. See p4, line 5.  The compounds can be administered by a variety of routes of administration, including orally, injection, including subcutaneous, intravenous, and intraperitoneal. See p30, lines 19-20.  Further, prior art claims 10 discloses the following compounds:

    PNG
    media_image1.png
    142
    231
    media_image1.png
    Greyscale
and 
    PNG
    media_image3.png
    136
    209
    media_image3.png
    Greyscale

	As such, claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are anticipated by the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,512,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘094 patent have a substantial number of overlapping compounds, including those of claim 10 of the ‘094 patent.  The claims of the ‘094 patent are compounds.
Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,406,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘648 patent have a substantial number of overlapping compounds, including those of claim 16 of the ‘648 patent.
Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,398,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘711 patent have a substantial number of overlapping compounds.  The claims of the ‘711 patent are compounds.  The claims of the ‘711 patent include methods of making compounds, including those claimed (see claim 16 of the ‘711 patent).
Claims 1, 2, 4, 5, 9, 10, 12, 50, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,889,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the ‘143 patent have a substantial number of overlapping compounds.  The ‘143 patent includes a method using claimed compounds to treat a disease or disorder.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628